Citation Nr: 0620133	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  00-24 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to a rating higher than 20 percent for a low 
back disorder.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1971 to 
October 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in New York, New 
York.  

In October 2004, the Board remanded this case to the RO (via 
the Appeals Management Center (AMC)) so the veteran could 
undergo a more comprehensive VA examination.  The AMC 
completed the requested development, continued to deny the 
claims in a December 2005 supplemental statement of the case 
(SSOC), and returned them to the Board for further appellate 
consideration.

The Board also sees that, through his correspondence received 
at the RO in April 2005, the veteran raised the issue of his 
entitlement to service connection for a psychiatric disorder 
(anxiety and stress-related disorder) secondary to his 
already service-connected low back disability.  This 
additional claim, however, is not currently before the Board.  
38 C.F.R. § 20.200 (2005).  So it is referred to the RO for 
appropriate development and consideration.




FINDINGS OF FACT

1.	The veteran has received thorough and detailed notice 
regarding the procedures under the Veterans Claims Assistance 
Act (VCAA) for the evidentiary development of the claims for 
a higher rating for a low back disorder and for a TDIU.  
Moreover, all relevant evidence necessary for an equitable 
disposition of these claims has been obtained.  

2.	Prior to September 23, 2002, the veteran experienced no 
more than moderate limitation of motion of the lumbar spine 
and moderate symptoms of intervertebral disc syndrome (IVDS).

3.	Since September 23, 2002, the veteran has continued to 
experience, at worst, moderate limitation of motion of the 
lumbar spine.  There is no higher available schedular rating 
under the post-September 26, 2003 criteria for limitation of 
motion, involving application of the General Rating Formula.  
Also, while the veteran has degenerative disc disease that is 
attributed to his service-connected back disorder, he has not 
experienced severe IVDS symptoms with recurring attacks and 
intermittent relief.  Nor has he had incapacitating episodes 
of IVDS of the frequency and severity and/or neurological 
impairment attributable to IVDS in addition to 
orthopedic impairment that would warrant any higher rating 
(both insofar as evaluation purposes following the September 
23, 2002 original change in the rating criteria for IVDS, and 
September 26, 2003 subsequent revision).

4.	The veteran's service-connected low back disability, his 
only service-connected condition, is not so severe that it 
renders him unable to secure and maintain substantially 
gainful employment.




CONCLUSIONS OF LAW

1.	The criteria are not met for a rating higher than 20 
percent for a low back disorder.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1),  4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5010 and 5292 (as in effect prior to 
September 26, 2003), 5237 (since September 26, 2003), and 
5293 (as in effect prior to and as of September 23, 2002, and 
then renumbered as Diagnostic Code 5243, effective September 
26, 2003).

2.	The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).



During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.



As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  

When a content-complying - but late, notice is provided, a 
question is raised as to whether the claimant was prejudiced 
by the late notice, and the answer to that question depends 
on the factual situation in a particular case.  See, too, 
Pelegrini II, 18 Vet. App. at 119-20 (where the Court also 
held, among other things, that VCAA notice, as required by 
38 U.S.C. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  See, as well, 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any case that involves 
any one of the five elements of a "service connection" 
claim.  For example, the notice for an increased rating claim 
needs to include a discussion of the effective date element, 
and the notice for a reopening claim needs to discuss both 
the rating and effective date elements, etc.  Similarly, even 
for claims that "fall beyond" the five basic elements of a 
service connection claim, such as special monthly 
compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

Consistent with the legal requirements set forth above as to 
what will constitute satisfactory notification of the 
provisions of the VCAA, and the procedures for the continued 
evidentiary development of a claim for VA compensation 
benefits, the veteran has received several VCAA notice 
letters during the pendency of the appeal, dated from June 
2002 through September 2005.  These letters satisfied the 
first requirement under Pelegrini II as to the content of 
notice information provided, in that the veteran was duly 
informed as to the generally type of information and evidence 
that was required in order to substantiate his claims.  The 
November 2003 letter issued to the veteran included an 
explanation with regard to the legal criteria necessary to 
establish entitlement to a TDIU, and thus provided a more in-
depth explanation of the evidence that would be most helpful 
to establish that type of claim.  With regard to the second 
and third elements of adequate VCAA notice as defined under 
Pelegrini II, each of the relevant notice letters provided to 
the veteran informed him as to whose responsibility it was -- 
VA's or the veteran himself, to obtain medical evidence 
pertinent to the outcome of his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Significantly, also, the most recent correspondence issued in 
September 2005 by the AMC following the October 2004 Board 
remand, requested that the veteran provide any additional 
evidence to support his claims that he had not already 
submitted, and explained what sources of medical information 
would  be most useful in order to establish entitlement to 
the higher rating and TDIU benefits sought.  So this provided 
more thorough explanation of the evidence required to 
substantiate his claims, including following the Board's 
issuance of a remand of his claims.



Also, the November 2004 and September 2005 notice letters 
issued to the veteran included language requesting that he 
submit to RO any additional evidence in his possession that 
pertained to his claims.  This information provided was 
sufficient to meet the fourth and final "element" of 
satisfactory VCAA notice as defined in Pelegrini II.   

Additional relevant notice documents in this instance include 
the October 2000 statement of the case (SOC), and several 
SSOCs (dated from February 2004 through February 2006).  The 
most recent December 2005 and February 2006 SSOCs included 
citation to and explanation of the applicable versions of the 
rating criteria under VA law for evaluating the service-
connected low back disability at issue -- including all 
pertinent old and revised versions of the rating criteria for 
musculoskeletal disabilities of the spine (as well as IVDS).  
Also included was citation to 38 C.F.R. § 3.159, the 
regulation setting forth the procedures by which VA will 
assist a claimant in the development of a claim for 
compensation benefits.

Furthermore, the relevant notice documents in this instance, 
admittedly, did not provide comprehensive notice of the full 
extent of the type of evidence necessary to establish a 
higher disability rating for the veteran's service-connected 
low back disability, in accordance with the requirements set 
forth in Dingess/Hartman -- but this information was 
nonetheless provided to him through other notice documents of 
record.  Specifically, the February 2004 SSOC provided him 
with the information that a schedular or extraschedular 
disability rating would be determined by way of the 
application of relevant diagnostic codes in the rating 
schedule.  And as indicated, the SSOCs issued in December 
2005 and February 2006 described the legal requirements under 
the rating schedule for obtaining a higher rating for the 
veteran's back disability.  Note also that the November 2003 
and September 2005 VCAA notice letters each contained an in-
depth description of the criteria for entitlement to a TDIU -
- so with regard to the veteran's claim for a total 
disability rating due to the effect of his service-connected 
disability, the notice criteria under Dingess/Hartman has 
been fulfilled.  Accordingly, the above correspondence 
effectively satisfied the criteria for notice as to the 
disability rating element of his claims.  See 
Dingess/Hartman, 2006 WL 519755, at *12 ("Other statutory 
and regulatory provisions are in place to ensure that a 
claimant receives assistance throughout the appeals process.  
... To hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) [SOC provisions] 
and 5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")

With regard to the effective date element of the claims that 
are under consideration, any lack of notice as to this 
particular element was nonprejudicial.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction (AOJ, i.e., RO), the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, since the Board will conclude below that the 
preponderance of the evidence is against his claims for 
increase for a low back disability, and a TDIU, any question 
as to the appropriate effective date to be assigned is 
therefore rendered moot.

Moreover, in addition to the above-referenced criteria as to 
the content of the VCAA notice provided, there is also the 
legal consideration that the relevant notice letters must 
have been issued in a timely manner.  Here, the VCAA letters 
provided to the veteran (beginning in June 2002, with 
subsequent letters issued thereafter up until September 
2005), were each issued subsequent to the March 2000 RO 
rating decision on appeal, which also represented the initial 
adjudication of the claim for   a TDIU -- and thus, also, 
subsequent to the December 1998 rating decision that 
constituted the initial adjudication of the claim for a 
higher rating.  This sequence of events was not in accordance 
with what is considered to be timely VCAA notice under 
Pelegrini II.  However, keep in mind the VCAA had not yet 
been enacted at the time of either the 2000 or 1998 rating 
decisions that initially denied the claims that are presently 
on appeal.  So the RO could not have possibly complied with 
the requirement that VCAA notice precede the initial 
adjudication of the claim, because the VCAA did not yet even 
exist.  See 38 U.S.C.A. § 5103(a); 38 C.F.R.                  
§ 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  Moreover, 
in Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notices were not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2004), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).
  
The record reflects that the RO has taken sufficient measures 
to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  Following the 
issuance of the September 2005 correspondence provided by the 
AMC (subsequent to the October 2004 remand of this case), the 
veteran had ample opportunity to respond with additional 
evidence in support of his claims, prior to the continuation 
of the denial of the claims (through the December 2005 and 
February 2006 SSOCs) and April 2006 recertification of this 
case to the Board.  He has since responded through personal 
statements received in March 2006, and has also provided 
copies of a December 2002 letter from a private physician, 
and sick leave records from his current employer.  Bear in 
mind also that the Board's October 2004 remand also included 
a provision requesting that the RO ensure that the veteran 
had received comprehensive notification of the significance 
of the VCAA to his claims.  So all reasonable efforts were 
undertaken to ensure that the veteran received clear 
notification of the applicability of the VCAA to his claims, 
and that the timing of the notice did not have any 
detrimental impact upon the outcome of the appeal.  For these 
reasons, the Board finds that regardless of the timing of the 
subsequent VCAA notice letter, the veteran has been afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA."         See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, rev'd on other grounds,          
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  In this regard, the RO has obtained his VA 
outpatient and hospitalization records over a period of more 
than two decades, and records from several private treatment 
providers.  The RO has also arranged for the veteran to 
undergo numerous VA examinations in connection with the 
claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And while the record indicates that the 
veteran has placed the RO on notice of one or more additional 
sources of private medical records, through Authorization and 
Consent  to the Release of Information forms (VA Form 21-
4142s) dated from November 2004 and December 2005, the RO has 
already obtained those records identified that pertain to the 
low back disorder in question, as opposed to other 
nonservice-connected disabilities.  Also, the veteran has 
submitted treatment records from several private physicians, 
sick leave records from his employer, and various personal 
statements and lay statements from third-parties.  He has not 
at any point requested the opportunity to testify at a 
hearing in support of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Low Back Disability

A.	Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2005).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

As alluded to, where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

The veteran's service-connected low back disability, 
diagnosed at the time of the rating decision on appeal as 
traumatic arthritis of the lumbar spine, and more recently as 
including as a significant component degenerative disc 
disease, historically has been evaluated under DCs 5010-5292 
-- for traumatic arthritis rated by analogy to limitation of 
motion of the lumbar spine.  Since his back disorder has been 
shown to encompass some degree of discogenic impairment in 
the region of the lumbosacral spine, this disability will 
also warrant evaluation in accordance with the rating 
criteria for IVDS.

Considering first the relevant rating criteria pertaining to 
limitation of motion of the spine, effective September 26, 
2003, VA revised the section of the rating schedule 
that addresses disabilities of the spine.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, 
DCs 5235 to 5243.  



Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If so, VA ordinarily 
should not apply the new provision to the claim; if there 
are no resulting retroactive effects, VA ordinarily must 
apply the new provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  The former 
criteria, on the other hand, if more favorable, may be 
applied without any such limitations.

Under the old version of the rating criteria for limitation 
of motion of the lumbar spine, DC 5292 provided that a 10 
percent rating was warranted for slight limitation of motion; 
a 20 percent rating required moderate limitation of motion; 
and a maximum 40 percent rating required severe limitation of 
motion.  See 38 C.F.R. § 4.71a, DC 5292.   

Following the September 2003 revision in rating criteria, the 
new diagnostic code that pertained to the evaluation of 
lumbosacral strain was included at DC 5237, and that 
disability is to be rated in accordance with the General 
Rating Formula for Diseases and Injuries of the Spine, which 
became effective in September 26, 2003.

The general rating criteria for the spine are:

      Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170  degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10     

38 C.F.R. § 4.71a (2005).

Moreover, the criteria for evaluating IVDS under 38 C.F.R. § 
4.71a, DC 5293 (2002) ("the old criteria") have changed 
twice since the veteran filed his claim for increase.  The 
criteria were first revised effective September 23, 2002, 
codified at 38 C.F.R. § 4.71a, DC 5293 (2003) ("the revised 
criteria").  Subsequently, they were revised effective 
September 26, 2003 -- as part of the general revision for   
the evaluation of musculoskeletal disabilities of the spine, 
at which time the DC  was renumbered to 5243, codified at 38 
C.F.R. § 4.71a, DC 5243 (2005)            ("the newly 
revised criteria").



Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 10 percent rating is warranted for mild IVDS 
symptoms.  A 20 percent rating is warranted for moderate 
symptoms with recurring attacks.  A 40 percent evaluation 
requires severe symptoms with recurring attacks and 
intermittent relief.  Pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his service-connected lumbar spine 
disability.  First, this disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  
Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks - a 10 percent rating is 
warranted; if at least    2 weeks but less than 4 weeks - 
a 20 percent rating; if at least 4 weeks but less than 6 
weeks - a 40 percent rating; and if at least 6 weeks during 
the past 12 months -    a 60 percent rating.  Note 1 to the 
revised criteria provides that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms resulting 
from IVDS that are present constantly, or nearly so.  

Effective September 26, 2003, the newly revised criteria for 
IVDS, includes the same language from the previously revised 
regulation for rating that disorder based on the number of 
incapacitating episodes.  In addition, though, it provides 
that IVDS also may be rated under the same General Rating 
Formula as set forth above.     



In summary, based upon the above, for the time period prior 
to September 23, 2002, only the old rating criteria for IVDS 
-- as well as the old rating criteria based upon limitation 
of motion of the spine, may be applied.  From September 23, 
2002 to September 26, 2003, the revised criteria for IVDS may 
also be applied if they are more beneficial to the veteran.  
And as of September 26, 2003, the revised general rating 
criteria for the spine and the newly revised criteria for 
IVDS may be applied, but again, only if they are more 
beneficial to him.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

B.	Analysis

In considering the medical evidence describing the signs and 
symptoms attributable to the veteran's ongoing low back 
disability, the Board will evaluate the entire range of 
impairment that is significant for disability rating 
purposes.  This is inclusive of the veteran's demonstrated 
limitation of motion of the lumbosacral spine, as well as the 
degenerative disc problems which it has been found that he 
developed.  Also, since the veteran's original claim for a 
rating higher than            20 percent for a low back 
disability was filed in April 1998, and has been pending on 
review since then, each of the regulatory revisions to the 
rating criteria mentioned above must be applied over the time 
period since then.  These changes  in rating criteria may 
each be applied no earlier than their respective effective 
dates, but will then continue to apply prospectively even 
following subsequent regulatory revisions.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).



Upon review of the pertinent evidence of record from the date 
of claim up until September 2002, the date of the first 
change in rating criteria for IVDS, the medical findings 
obtained do not provide support for an evaluation higher than 
the current 20 percent rating.  Taking into account first the 
provisions based on limitation of motion, the 20 percent 
rating in effect, under 38 C.F.R. § 4.71a, DC 5292, 
contemplates moderate limitation of motion of the lumbar 
spine.  In order to obtain the highest available rating of 40 
percent under that diagnostic code, it must be shown that the 
limitation upon mobility is severe in degree.  However, this 
has not been established by the record.  

On VA orthopedic examination in September 1998, the veteran 
on range of motion testing was capable of forward flexion to 
90 degrees.  This is considered full range of motion for that 
plane of motion, as indicated in 38 C.F.R. § 4.71a, Plate V -
- which itself is included with the newly revised criteria 
(effective September 26, 2003), but nonetheless provides some 
objective guidance as to the general parameters for motion of 
the thorocolumbar spine.  The veteran also demonstrated 
backward extension to 20 degrees (out of 30 degrees normal 
motion), and rotation to 40 degrees bilaterally.  

Subsequently, the report of the veteran's February 2000 
examination indicates substantially similar findings, in that 
range of motion in the lumbosacral spine consisted of forward 
flexion to 90 degrees, backward extension to 15 degrees,   
right rotation to 25 degrees, and left rotation to 20 
degrees.  Then on orthopedic examination in June 2002, the 
veteran demonstrated forward flexion to 50 degrees, extension 
to 15 degrees, and bilateral lateral flexion/rotation to 30 
degrees -- these results show that at least half of the 
normal range of motion was retained with respect to each 
plane of motion observed.  In each of the foregoing 
examinations, the veteran did demonstrate some pain on 
motion, and apparently that degree of functional impairment 
was not then quantified in terms of additional degree of 
motion lost (in accordance with DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995)).  


But as explained further below, the VA examination in 2005 
that expressly included such calculations, which presumably 
would show even greater impairment since it was more recent 
in time, does not in fact show further limited motion to the 
extent, or close to the level, that a higher rating would be 
warranted.  Additionally, given those findings of record 
showing forward flexion to 90 degrees (full range of motion) 
prior to June 2002, in particular, there is no significant 
likelihood that further effects of functional loss alone 
would be sufficient to reduce mobility down to the level best 
characterized as "severe," consistent with a 30 percent 
rating.

Moreover, the evidence for the time period considered above 
does not demonstrate that symptoms of IVDS had manifested to 
the level corresponding to an increased rating -- which under 
the old version of the rating criteria for IVDS, at DC 5293 
(in effect prior to September 23, 2002) consists of a rating 
at the 40-percent level, for severe symptoms with recurring 
attacks.  The VA examinations conducted in both September 
1998 and February 2000 each confirmed the presence of 
degenerative disc disease on various segments of the mid- to 
lower spine, and the latter examination revealed some signs 
of disc dessication and disc bulge in the thoracic region.  
There were no reports, however, of any neurological 
impairment resulting from this condition, or of symptoms that 
involved routine flare-ups that would be considered as 
recurring attacks.  The veteran experienced intermittent back 
pain, alleviated to some degree by rest, but no further 
information was provided.  And the June 2002 examination 
report did note that x-ray evaluation showed that along with 
degenerative disc disease at L5-S1, there was possible 
bilateral encroachment on  S1 nerve roots.  However, actual 
symptoms that approximated moderate to severe episodes of 
IVDS were not documented.  Thus, no higher evaluation is 
available prior to September 23, 2002, under the former 
criteria for IVDS.    

Following the date of the September 2002 regulatory revision 
of the rating criteria for IVDS, and then until when the 
criteria for disabilities of the spine were again revised, 
effective September 26, 2003, the veteran's low back disorder 
appears to have remained relatively stable in its degree of 
severity.  He underwent VA examination during this timeframe 
in March 2003.  The veteran provided a recent history of low 
back pain with occasional radiation to the left lower 
extremity, with the occurrence of flare-ups on a variable 
basis, precipitated by excessive activities.  Range of motion 
testing revealed forward flexion to 40 degrees (out of 90 
degrees), extension to 15 degrees (out of 30 degrees), and 
bilateral rotation to 30 degrees, respectively, each with 
pain.  It was noted that range of motion was additionally 
limited by pain, weakness and lack of endurance -- however, 
the extent of functional loss due to these problems was not 
quantified, in terms of further loss of mobility of the 
spine.  So there are no grounds upon which to determine if 
there was any actual further loss of mobility due to the 
effect of function loss (from factors that included pain and 
fatigability).  In any event, while these results are 
inconclusive as to whether range of motion became much worse 
due to functional loss, again, subsequent VA examination 
findings were obtained to provide comprehensive results in 
accordance with DeLuca -- these findings show that functional 
loss had at most, a limited overall effect, and thus there is 
no objective basis to conclude that functional impairment 
would have likely caused limitation of motion at the 
"severe" level at the even earlier point in time of the 
March 2003 examination.  See 38 C.F.R. § 4.71a, DC 5292.         

The revised rating criteria for IVDS took effect during this 
timeframe, and the former version of the criteria for that 
condition may also apply if more favorable to the claim on 
appeal.  Nonetheless, evaluation according to IVDS symptoms 
does not provide the basis for a higher rating in this 
instance.  While under the new criteria, the veteran could 
receive a 40 percent rating based on incapacitating episodes 
of IVDS, on the frequency of 4 to 6 weeks over the previous 
year, the March 2003 examination report notes "N/A" (for 
"not applicable") under the subheading of IVDS -- and when 
the RO requested that the examiner clarify this statement, 
the examiner indicated this meant it was unknown whether the 
veteran actually had IVDS, or this did not occur at all.  
Note also that the examination report is absent for any 
mention of incapaciting episodes, or otherwise severe 
symptoms that would likely comprise IVDS (pertaining to the 
former criteria).  In addition, the September 2002 revision 
to the IVDS criteria permits evaluation based on the combined 
effects of orthopedic and neurological impairment.  There is 
some indication from the March 2003 examiner as to decreased 
sensation on the left side of L-5 distribution, suggesting 
potential neurological impairment.  


But a subsequent April 2005 examination specifically for 
neurological impairment (the results are addressed in more 
detail below) found that the veteran did not have a radicular 
syndrome, and identified no other sensory impairment, and 
this was based on a thorough evaluation for neurological 
disability -- and thus represents the most probative 
assessment of that aspect of his low back condition.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (it is the 
Board's responsibility to determine the credibility and 
weight to afford to the medical evidence of record, to weigh 
the evidence and decide where to give credit and where to 
withhold the same, including accepting certain medical 
opinions over others), citing Owens v. Brown,  7 Vet. App. 
429, 433 (1995).  Hence, there is no confirmed basis for the 
presence of additional neurological disability to be 
evaluated in conjunction with orthopedic impairment, 
including as shown by limitation of motion.  

The next relevant time period is that following the most 
recent revision to the  criteria for disabilities of the 
spine, effective September 26, 2003 (including those 
substantive revisions made again to the criteria for IVDS).  
The main source of medical evidence for evaluation purposes 
consists of two April 2005 VA examinations, for orthopedic 
and neurological disorders, respectively.  The report  of the 
former examination pertains to the extent of joint mobility 
in the low back region, and indicates that the veteran 
complained of intermittent flare-ups of back pain, 
precipitated by physical activity, although with independence 
in activities      of daily living.  He demonstrated in the 
thoracolumbar spine forward flexion to     45 degrees, 
painful at the end; extension to 30 degrees, with pain 
beginning at           20 degrees; and left and right lateral 
rotation to 20 degrees bilaterally, with pain beginning at 15 
degrees.  It was further noted objectively that pain 
increased with repetitive movements, however, overall range 
of motion was believed to be limited equally by pain and lack 
of endurance.  Significantly, also, for the April 2005 
neurological examination, while the purpose of the 
examination was not necessarily to address functional 
limitations of an orthopedic kind, the examiner did note that 
the veteran was capable of forward flexion to 90 degrees, 
extension to 10 degrees, and lateral flexion to 15 degrees 
bilaterally.  



In accordance with the revised rating criteria for the spine, 
the veteran would     need to demonstrate, at minimum, 
forward flexion limited to 30 degrees or less,              
to warrant a higher rating of 40 percent (while 30 percent is 
literally the next higher evaluation from the present 20 
percent rating, under the revised General Rating Formula that 
rating may only apply to a disability of the cervical spine, 
which is not at issue).  See 38 C.F.R. § 4.71a, DC 5237 
(effective September 26, 2003).  The above findings clearly 
show that on the orthopedic examination, the veteran had 
forward flexion up to 45 degrees, and further, that pain and 
other functional loss had an onset toward the end of that 
motion -- thus, there was no additional limitation upon 
motion in proximity to the level of 30 degrees of forward 
flexion.  And the finding on neurological evaluation as to 90 
degrees forward flexion, even while that was prior to 
calculating the additional effect of pain on motion, 
corroborates that mobility was not limited to the extent that 
would warrant a higher rating.  See DeLuca, 8 Vet. App. 202, 
204-7; 38 C.F.R. §§ 4.40, 4.45.  For these reasons, there is 
also no basis for an increased evaluation under the former 
criteria, as the result of severe limitation of motion 
(equivalent to a 30 percent rating).   

Pertaining to the disc disease competent of the veteran's low 
back disability, the April 2005 orthopedic examiner provided 
findings that were directly responsive to the most recently 
revised version of the criteria for IVDS, stating that the 
veteran had experienced two incapacitating episodes over the 
past year, requiring him to stay in bed for 2 to 3 days at a 
time.  Under DC 5243, this frequency of acute episodes of 
IVDS corresponds to a 10 percent rating, but not the higher 
rating sought in this case.  Also, the provision of the 
rating criteria that was in effect from September 23, 2002 up 
until September 26, 2003, for evaluation according to 
combined orthopedic and neurological disabilities, while 
still applicable if more favorable to the veteran's claim 
does not support a higher evaluation -- since as previously 
noted, April 2005 VA neurologist concluded that no radicular 
syndrome was shown, and there is the absence otherwise of a 
neurological condition.  Additionally, per the old rating 
criteria for IVDS, providing for a 40 percent evaluation for 
severe symptoms with recurring attacks, there is no evidence 
of such on reviewing the most recent examinations and other 
evaluation reports of record.

Hence, based upon the above, and applying all revisions in 
the applicable rating criteria for disabilities affecting the 
lower back region, there is no basis for an evaluation higher 
than 30 percent under the VA rating schedule.

The Board has also taken into consideration the various other 
provisions of Title 38 of the Code of Federal Regulations, 
including 38 C.F.R. § 3.321(b)(1), which provides procedures 
for assignment of an extraschedular evaluation.  A more 
thorough discussion of the potential availability of an 
extraschedular rating is addressed in the forthcoming 
discussion of the veteran's claim for a TDIU (according to 
the schedular requirements for that benefit, as well as on an 
extraschedular basis).  It only merits discussion at this 
point that the veteran has not shown that his service-
connected low back disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating, or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(2).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the claim for a rating higher than 20 percent 
for the veteran's low back disorder must be denied.  The 
preponderance of the evidence is against his claim for a 
higher rating, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).



TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but will not be assigned, generally, 
for temporary exacerbations or acute infectious diseases -- 
except where specifically prescribed by the rating schedule.  
38 C.F.R. § 3.340 (2005).  See also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).  

Total disability ratings are authorized where the schedular 
rating is less than total, when the disabled person is found 
to be unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities -- 
provided that there is only one such disability, it must be 
ratable at 60 percent or more, and if instead there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).

In the event the claimant does not satisfy the threshold 
minimum rating requirements of section 4.16(a) for a TDIU, he 
may still warrant entitlement to this benefit if it is 
determined that he is nonetheless unemployable due to the 
severity of his service-connected disability, see 38 C.F.R. § 
4.16(b), or that his case otherwise presents such an 
exceptional circumstance that he is entitled to 
extraschedular consideration.  38 C.F.R. §§ 3.321(b)(1); see 
also Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  As mentioned, the referral for 
assignment of an extraschedular rating is warranted only 
under exceptional or highly unusual circumstances, such as 
frequent periods of hospitalization or marked interference 
with employment (i.e., beyond that contemplated by the rating 
currently assigned) that would render impractical the 
application of the regular schedular standards.



In evaluating the evidence that pertains to a veteran's 
ability to work, "marginal employment," for example, as a 
self-employed worker or at odd jobs or while employed at less 
than half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).  

While the regulations do not provide a definition of 
"substantially gainful employment," the VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, 
section F(24) (December 13, 2005) (previously cited at   M21-
1, Part IV, paragraph 7.09) defines the term as "employment 
at which        non-disabled individuals earn their 
livelihood with earnings comparable to the particular 
occupation in the community where the veteran resides."  
Also, the Court has defined "substantially gainful 
employment" as an "occupation that provides an annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Faust v. West, 13 Vet. App. 342, 356 
(2000).  

Other factors that receive consideration in determining 
whether a veteran is unemployable include his employment 
history, level of education and vocational attainment.  See 
38 C.F.R. § 4.16(b) (2005).  

In this case, the veteran is currently in receipt of 
compensation at the 20-percent level for his low back 
disorder, and this is also the sole disability with respect 
to which he is service-connected -- hence, there is no means 
by which he could satisfy the schedular requirements for a 
TDIU rating since he has not been awarded a rating of 60 
percent or higher for his service-connected low back 
disability.  He may nonetheless still demonstrate entitlement 
to this benefit provided there is competent evidence 
establishing that he is unemployable due to this service-
connected disability, warranting the assignment of an 
extraschedular rating.  See 38 C.F.R. §§ 3.321(b)(1), 
4.16(b).



A review of the veteran's employment history, however, 
reflects that he has retained employment on a full-time basis 
since the date of filing of his initial claim in 1998, and by 
all apparent indications remains employed in this capacity 
with     no expected interruption in the near future.  In his 
most recent VA Form 21-8940 (Formal Application for Increased 
Compensation based on Unemployability) received in November 
2004, the veteran stated that he had been employed since the 
mid-1970s with the postal service on a 40-hour per week 
basis.  He acknowledged that he remained employed in this 
job.  The amount of yearly compensation listed was in excess 
of that required for concluding this position is not 
substantially gainful employment.  He did further list on 
that form that he had lost between three and three and one-
half months due to illness.  The fact remains, though, that 
he has remained steadily employed notwithstanding physical 
impairment related to his low back condition.  A more recent 
January 2006 VA treatment report indicated that he was still 
employed, and this ostensibly was in connection with the same 
occupation previously noted.

The veteran has explained through correspondence provided to 
the RO that he has been required to utilize an excessive 
number of sick leave days at his place of employment, 
attributable to the ongoing symptomatology of his low back 
disorder.  And he has stated this, in turn, has caused some 
tension and disagreements at his job because he needed to 
take such an extensive amount of leave.  He has submitted a 
copy of a timesheet from February 2003 showing he was absent 
for several days that week, which he explained was due to his 
low back condition.  He also provided a July 2005 letter from 
a physician at the Brooklyn VA Medical Center (VAMC) that he 
had previously presented to his employer, stating he needed 
to take leave for 5 days due to low back pain and required a 
light duty job assignment for one month.

But while the veteran's ability to participate in 
occupational functions may have been somewhat impaired 
because of his low back symptoms, the record does not 
establish he has been rendered unemployable due to service-
connected disability, or for that matter, experienced any 
circumstances nearly identical to the "marked impairment" 
in employment corresponding to assignment of an 
extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  In this 
respect, the aforementioned VA examination reports concerning 
the manifestations of his low back disorder during the 
pendency of this appeal also do not reflect that any 
physician has opined that he is indeed unemployable by virtue 
of this condition.  Rather, the evidence shows that he has 
retained substantially gainful employment despite the extent 
of functional limitation due to his low back disorder.  In 
those cases in which there may exist  some limitation upon 
the ability to consistently carry out occupational duties and 
responsibilities to the full capacity due to service-
connected disability, although in absence of any evidence of 
unemployability, the occupational impairment shown is taken 
into consideration through the assignment of the regular 
schedular disability rating.  See 38 C.F.R. § 4.1 (percentage 
ratings represent as far as can be practicably be determined 
the average impairment in earning capacity resulting from 
service-connected diseases and injuries).  

For these reasons, a TDIU is not warranted either on a 
regular or extraschedular basis.  And since the preponderance 
of the evidence is against the claim for a TDIU, the benefit-
the-doubt doctrine is inapplicable.   See 38 C.F.R. § 4.3; 
Alemany, 9 Vet. App. at 519.


ORDER

The claim for a rating higher than 20 percent for the low 
back disorder is denied.

The claim for a TDIU is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


